[Cite as Keller v. Keller, 2012-Ohio-4029.]


STATE OF OHIO                      )                  IN THE COURT OF APPEALS
                                   )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

CONSTANCE KELLER                                      C.A. No.      25967

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
MARY KELLER                                           COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   2011-04-1066

                                  DECISION AND JOURNAL ENTRY

Dated: September 5, 2012



        CARR, Judge.

        {¶1}     Appellant, Mary Keller, appeals the judgment of the Summit County Court of

Common Pleas, Domestic Relations Division. This Court reverses.

                                                 I.

        {¶2}     On April 12, 2011, Constance Keller (“Daughter”) filed for a petition for a

domestic civil protection order against her mother, Mary Keller (“Mother”). In her petition,

Daughter noted that there was a criminal case pending against Mother in the Akron Municipal

Court in which Mother was charged with menacing by stalking and domestic violence menacing.

The trial court issued an ex parte domestic violence civil protection order, and scheduled the

matter for a full hearing before a magistrate on April 26, 2011. After the full hearing, on May

11, 2011, the magistrate granted the five-year protection order. The trial court subsequently

adopted and approved the magistrate’s decision.

        {¶3}     Mother has appealed and raises one assignment of error.
                                                  2


                                                 II.

                                   ASSIGNMENT OF ERROR

       THE EVIDENCE AT THE HEARING WAS INSUFFICIENT TO SUPPORT
       THE FINDING FOR AN ORDER OF PROTECTION, AND [] THE [CIVIL]
       PROTECTION ORDER WAS AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE.

       {¶4}    In her sole assignment of error, Mother argues that the trial court’s decision to

issue a civil protection order was not supported by sufficient evidence and was against the

manifest weight of the evidence.

       {¶5}    Sup.R. 10.01(C) provides:

       In every case in which the domestic relations division of a court of common pleas
       issues or approves an ex parte civil protection order, a full hearing civil protection
       order, or a consent agreement pursuant to section 3113.31 of the Revised Code,
       the court shall use, as applicable, forms that are substantially similar to “Forms
       10.01-H through 10.01-J.”

(Emphasis added). Civ.R. 53(D)(3)(a)(i), provides that “a magistrate shall prepare a magistrate’s

decision respecting any matter referred under Civ.R 53(D)(1).” With respect to the form of a

magistrate’s decision, Civ.R. 53(D)(3)(a)(iii) states:

       A magistrate’s decision shall be in writing, identified as a magistrate’s decision in
       the caption, signed by the magistrate, filed with the clerk, and served by the clerk
       on all parties or their attorneys no later than three days after the decision is filed.
       A magistrate’s decision shall indicate conspicuously that a party shall not assign
       as error on appeal the court’s adoption of any factual finding or legal conclusion,
       whether or not specifically designated as a finding of fact or conclusion of law
       under Civ.R. 53(D)(3)(a)(ii), unless the party timely and specifically objects to
       that factual finding or legal conclusion as required by Civ.R. 53(D)(3)(b).

“R.C. 3113.31(G) explains that the Ohio Rules of Civil Procedure apply to proceedings for civil

protection orders. Consequently, these proceedings may be heard by a magistrate as provided by

Civ.R. 53.” Tabatabai v. Tabatabai, 9th Dist. No. 08CA0049-M, 2009-Ohio-3139, ¶ 10. This

Court has previously examined the various forms referenced in Sup.R. 10.01(C), including Form

10.01-I, which is the Order of Protection recommended by the Supreme Court of Ohio. Id. at ¶ 7
                                                   3


- 11. Form 10.01-I contemplates magistrates hearing domestic violence civil protection petitions

and specifically provides a “space for the signature of a magistrate and, immediately to the right

of the magistrate’s signature line, a second signature line for the judge beneath the phrase

‘APPROVED AND ADOPTED.’” Id. at ¶ 10. While Form 10.01-I provides the magistrate with

an opportunity to make factual findings and draw legal conclusions, the form as written does not

comply with the notice requirements in Civ.R. 53(D)(3)(a)(iii) in that it (1) fails to designate the

decision as a “magistrate’s decision” in the case caption; and (2) fails to give the parties

conspicuous notice of the consequences of failing to object within fourteen days.

       {¶6}    In the present case, a full hearing on Daughter’s petition for a domestic violence

civil protection order was held before a magistrate on April 26, 2011. Both Daughter and

Mother testified at the hearing and offered sharply conflicting testimony regarding the events

which preceded Daughter’s decision to file her petition. On May 11, 2011, the trial court utilized

Form 10.01-I to issue a five-year domestic violence civil protection order against Mother. In the

order, the magistrate made factual findings and concluded that the issuance of a civil protection

order was necessary pursuant to R.C. 3113.31. Notably, the order neither specifically indicated

that it was a “magistrate’s decision” in the caption, nor did it provide Mother with notice that she

had a fourteen-day window to file objections. Mother subsequently filed a praecipe for the court

reporter to prepare a hearing transcript. Unlike the circumstances this Court confronted in

Tabatabai, however, Mother did not file objections to the magistrate’s decision. Instead, Mother

simply filed a notice of appeal on June 7, 2011.

       {¶7}    Generally, under Civ.R. 53(D)(3)(b)(iv), a party is prohibited from assigning as

error on appeal the court’s adoption of any factual finding or legal conclusion unless the party

filed a specific objection to that finding or conclusion. This Court has held that the failure to file
                                                 4


objections to a magistrate’s decision granting a domestic violence civil protection order results in

forfeiture of all but plain error on appeal. See Swartz v. Swartz, 9th Dist. No. 11CA0057-M,

2011-Ohio-6685, ¶ 7. However, this Court has also held that parties should not suffer the

consequences of the forfeiture rule when the magistrate’s decision fails to notify the parties of

the need to file objections in order to preserve issues for appeal pursuant to Civ.R.

53(D)(3)(a)(iii). Ulrich v. Mercedes-Benz USA, L.L.C., 9th Dist. No. 23550, 2007-Ohio-5034, ¶

15. In cases where the magistrate’s decision does not notify the parties of need to file objections,

the appropriate remedy is for this court to reverse and remand the matter to the trial court for the

magistrate to prepare a decision which complies with Civ.R. 53(D)(3)(a)(iii), giving the parties

an opportunity to file timely objections. Id. at ¶ 16. In this case, Mother was not provided with

notice that she had to file objections to the magistrate’s decision within fourteen days. Thus, we

conclude that this matter must be remanded so that Mother is provided with an opportunity to file

timely objections to the magistrate’s decision pursuant to Civ.R. 53(D)(3)(b). To the extent that

Mother was not given notice of the fourteen-day window to file objections to the magistrate’s

decision, her sole assignment of error is sustained.

                                                III.

       {¶8}    Mother’s first assignment of error is sustained. The judgment of the Summit

County Court of Common Pleas, Domestic Relations Division is reversed and the case remanded

for further proceedings consistent with this decision.

                                                                               Judgment reversed,
                                                                              and cause remanded.




       There were reasonable grounds for this appeal.
                                                   5


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                       DONNA J. CARR
                                                       FOR THE COURT



WHITMORE, P. J.
CONCURS.

MOORE, J.
DISSENTING.

       {¶9}    I agree with most of the majority’s opinion. However, I would not remand this

matter to the trial court. Therefore, I respectfully dissent.

       {¶10} I agree with the majority’s conclusion that Form 10.01-I “as written does not

comply with the notice requirements in Civ.R. 53(D)(3)(a)(iii)[.]” The Third and Fifth Districts

have also recognized the apparent discord between Form 10.01-I and Civ.R. 53. In Larson v.

Larson, 3d Dist. No. 13-11-25, 2011-Ohio-6013, the Third District reviewed a magistrate’s

decision which was issued on this form. Id. at ¶ 4. There, the appellant raised one assignment of
                                                6


error, arguing that the magistrate’s decision did not comply with Civ.R. 53. Id. at ¶ 7. The Third

District agreed that form 10.01-I as written does not comply with Civ.R. 53 because the caption

of the form does not denote that the decision is a “magistrate’s decision,” and it “lacks any

warning to the parties of the consequences of failing to file objections[.]” Id. at ¶ 10-11, citing

Civ.R. 53(D)(3)(a)(iii). In determining the remedy for the error, the Larson Court noted, “If a

magistrate fails to provide the parties with notice of the requirement to file objections, the

aggrieved parties, at a minimum, are relieved from Civ.R. 53(D)(3)(b)(iv)’s waiver rule and are

permitted to raise their arguments for the first time on appeal.” (Citations omitted.) Id. at ¶ 14.

Because the appellant’s argument on appeal was procedural and because the procedural error

resulted in the magistrate’s failure to issue findings of facts and conclusions of law after the

appellant had requested them, in contravention to Civ.R. 53(D)(3)(a)(ii), the Larson Court

determined that remand was appropriate. Id. at ¶ 14-15.

       {¶11} However, in Calzo v. Lynch, 5th Dist. No. 11CA45, 2012-Ohio-1353, the

appellant also argued that a magistrate’s decision issued on Form 10.1-I did not comport with

Civ.R. 53, but he further argued that the evidence did not support the conclusion that the

appellant had engaged in menacing by stalking or domestic violence. The Fifth District agreed

that Form 10.1-I as written does not comply with Civ.R. 53, but it did not remand the matter.

Instead, the Fifth District noted that the Third District had remanded Larson in part because “the

appellant’s sole assignment of error was the failure to abide by Civ.R. 53.” Calzo at ¶ 35. The

Fifth District further distinguished Larson by noting that in Calzo “the magistrate issued findings

of fact and conclusions of law with the Order of Protection, obviating the need to remand the

decision for further proceedings as was required in Larson.” Calzo at ¶ 37.
                                               7


       {¶12} Likewise, here, the magistrate set forth his findings of fact, which are included on

page two of the Civil Protection Order. Compare Larson at ¶ 17 (noting that under “findings of

fact” magistrate wrote only that “SUFFICIENT EVIDENCE EXISTS TO GRANT A CIVIL

PROTECTION ORDER” (Capitalization sic.)). “The purpose of separate conclusions of law and

facts is to enable a reviewing court to determine the existence of assigned error.” Id. at ¶ 16,

quoting Kimbel v. Clark, 9th Dist. No. 22647, 2005-Ohio-6741, ¶ 8, citing Orlow v. Vilas, 28

Ohio App.2d 57, 59 (1st Dist. 1971).

       {¶13} I acknowledge that this court has remanded matters where the underlying

magistrate’s decision failed to comport with the notice requirements of Civ.R. 53. See Ulrich v.

Mercedes-Benz, USA, LLC, 9th Dist. No. 23550, 2007-Ohio-5034. However, where, as here,

the magistrate’s decision was issued on a form adopted by the Supreme Court pursuant to Sup.R.

10.01(C), I disagree that remand is necessarily appropriate, especially where there exist no

impediments to our review of the merits of appellant’s argument. I believe that a remand under

these circumstances may dissuade trial courts from utilizing these forms, or may encourage them

to alter the forms in such a way as to thwart the underlying purpose of uniformity that the forms

in part were created to serve. See Tabatabai v. Tabatabai, 9th Dist. No. 08CA0049-M, 2009-

Ohio-3139, ¶ 7-9 (“the concise, uniform nature of the [forms] enables agencies that receive

notice to verify the validity and terms of a civil protection order efficiently and to act in

furtherance of the order without unnecessary delay or confusion”). See also Calzo at ¶ 36-51

(reaching merits of appellant’s assignments of error after noting that relieving the party of the

forfeiture rule under these circumstances “is supported by both the rationale for adoption of the

forms under Sup.R. 10.01 and the dictates of Civ.R. 53”).
                                                8


       {¶14} Accordingly, because I cannot discern an impediment to our review of the merits

of Mother’s assignment of error and because she has not forfeited her argument for the purposes

of appeal, I would proceed to address her assignment of error on its merits. On the merits, I

would affirm the trial court’s order because it is supported by sufficient evidence, and it is not

against the manifest weight of the evidence.


APPEARANCES:

GEORGE C. PAPPAS, Attorney at Law, for Appellant.

PAUL E. ZINDLE, Attorney at Law, for Appellee.